In an action for an accounting of a joint venture, and upon such accounting for the amount found to be due thereon, the appeal is from a judgment entered July 15, 1958, after trial before an Official Referee, in favor of respondent for $6,327,94, inclusive of interest and costs, as amended by an order entered August 6, 1958 increasing respondent’s recovery to $7,020.49, inclusive of interest and costs. Amended judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P, J,, Wenzel, Murphy, Hallinan and Kleinfeld, JJ.